DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on January 25, 2021 is acknowledged. Accordingly claims 1-18 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (hereinafter “Bernstein”) U.S. Patent Application Publication No. 2009/0177563 A1 in view of Bishop et al (hereinafter “Bishop”) U.S. patent Application Publication No. 2009/0299841 A1 and further in view of Shah et al (hereinafter “Shah”) U.S. Patent Application Publication No. 2016/0063435 A1

As per claims 1, 10 and 19, Bernstein discloses a system for facilitating electronic payment on delivery of a product, comprising:
a merchant device in communication with a manufacturer device (see fig. 1, Merchant 108a);
the merchant device in communication with a courier device that is in communication with the merchant device (see fig. 1, Account issuer 106n; see fig. 1, partial shipment module 110 ); and
wherein the merchant device is configured to:
receive, from an issuer device that is in communication with the merchant device, a pre-authorization code in response to a request for preauthorization of a transaction corresponding to an electronic payment request for the product (see fig. 11, which discloses that “issuer creates pre-authorization record 1110; 0014, which discloses that “The financial account issuer identifies a first pre-authorization record associated with the account identifier and determines that the transaction amount complies with authorization criteria associated with the first authorization record”); 
wherein pre-authorization comprises authorizing a transaction associated with an electronic payment for purchase of at least one product from a merchant and withholding funds corresponding to payment for the purchase as unavailable until an instruction to complete an authorization of the transaction or cancel the pre-authorization of the transaction is received;
generate a machine-readable customer code having encoded thereon at least the pre-authorization code and an identifier corresponding to the product, wherein the machine-readable customer code is transmitted to a customer associated with the transaction(0015, which discloses that “if the analysis indicates that the transaction involves a partial shipment, a new pre-authorization record is caused to be established for the account identifier, the new pre-authorization recordincluding a new pre-authorized amount approximately equal to the pre-authorized amount minus the transaction amount identified in said initial authorization request.”),
transmit at least the pre-authorization code and the identifier to the manufacturer device associated with a manufacturer and the courier device associated with a courier service, wherein the manufacturer device is configured to generate a machine-readable manufacturer code having encoded thereon at least the pre-authorization code and the identifier corresponding to the product (0015, which discloses that “if the analysis indicates that the transaction involves a partial shipment, a new pre-authorization record is caused to be established for the account identifier, the new pre-authorization recordincluding a new pre-authorized amount approximately equal to the pre-authorized amount minus the transaction amount identified in said initial authorization request.”; 0113), and 
wherein the courier device is configured to:
generate a machine-readable shipment code having encoded thereon at least the pre-authorization code and the identifier corresponding to the product (0097, which discloses that “Pursuant to some embodiments of the present invention, partial shipments may be easily tracked.  For example, in some purchasing situations, a pre-authorization may be generated for purchase which may involve multiple items, some of which may be shipped separately.  Pursuant to some embodiments, a transaction can be completed in multiple steps.”); 
complete the authorization of the transaction on condition that information encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code on delivery of the at least one product match; and
cancel the pre-authorization of the transaction on condition that the information encoded on the machine-readable customer code, the machine-readable manufacturer code and the machine-readable shipment code on delivery of the at least one product fail to match.
What Bernstein does not explicitly teach is:
wherein pre-authorization comprises authorizing a transaction associated with an electronic payment for purchase of at least one product from a merchant and withholding funds corresponding to payment for the purchase as unavailable until an instruction to complete an authorization of the transaction or cancel the pre-authorization of the transaction is received;
complete the authorization of the transaction on condition that information encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code on delivery of the at least one product match; and
cancel the pre-authorization of the transaction on condition that the information encoded on the machine-readable customer code, the machine-readable manufacturer code and the machine-readable shipment code on delivery of the at least one product fail to match.
Bishop discloses the system: 
wherein pre-authorization comprises authorizing a transaction associated with an electronic payment for purchase of at least one product from a merchant and withholding funds corresponding to payment for the purchase as unavailable until an instruction to complete an authorization of the transaction or cancel the pre-authorization of the transaction is received (see fig. 6, which discloses that “transaction mechanism holds funds in escrow account” step 618; 0070, which discloses that “Preferably, the transaction mechanism 202 withholds the funds from the seller's financial account and suitably maintains the funds in the escrow account pending the occurrence of the escrow release event.  Debiting of the escrow account and crediting of the seller's financial account for the amount of the funds transfer occurs once the escrow release event has transpired and the purchaser has not rejected the shipment.”);
Shah discloses the system comprising:
complete the authorization of the transaction on condition that information encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code on delivery of the at least one product match (see fig. 3, which discloses generate an identifier for each waypoint 624; 0005, which discloses that “verifying delivery of the order to the first party by matching the second identifier with the second identifier response; and completing payment transaction for the order upon delivery verification.”); and
cancel the pre-authorization of the transaction on condition that the information encoded on the machine-readable customer code, the machine-readable manufacturer code and the machine-readable shipment code on delivery of the at least one product fail to match (see fig. 3, which discloses generate an identifier for each waypoint 624; 0005, which discloses that “verifying delivery of the order to the first party by matching the second identifier with the second identifier response; and completing payment transaction for the order upon delivery verification.”; 0263).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein pre-authorization comprises authorizing a transaction associated with an electronic payment for purchase of at least one product from a merchant and withholding funds corresponding to payment for the purchase as unavailable until an instruction to complete an authorization of the transaction or cancel the pre-authorization of the transaction is received; complete the authorization of the transaction on condition that information encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code on delivery of the at least one product match; and cancel the pre-authorization of the transaction on condition that the information encoded on the machine-readable customer code, the machine-readable manufacturer code and the machine-readable shipment code on delivery of the at least one product fail to match in view of the teachings of Bishop and Shah in order to facilitate transaction and enhance security.

As per claims 2, 11 and 20, Bernstein failed to explicitly disclose the system, wherein during the delivery of the product, a recipient of the product is in possession of the machine-readable customer code, the machine-readable manufacturer code is initially disposed inside a sealed package comprising the product, and a delivery personnel is in possession of the machine-readable shipment code; and further comprising:
compare, by the courier device, the pre-authorization code and the identifier corresponding to the product that are encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code during the delivery of the product; and
transmit a result of the comparison to the merchant device.
Shah discloses the system, wherein during the delivery of the product, a recipient of the product is in possession of the machine-readable customer code, the machine-readable manufacturer code is initially disposed inside a sealed package comprising the product, and a delivery personnel is in possession of the machine-readable shipment code; and further comprising:
compare, by the courier device, the pre-authorization code and the identifier corresponding to the product that are encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code during the delivery of the product (see fig. 3; 0005); and
transmit a result of the comparison to the merchant device (0005).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein during the delivery of the product, a recipient of the product is in possession of the machine-readable customer code, the machine-readable manufacturer code is initially disposed inside a sealed package comprising the product, and a delivery personnel is in possession of the machine-readable shipment code; and further comprising: compare, by the courier device, the pre-authorization code and the identifier corresponding to the product that are encoded on the machine-readable customer code, the machine-readable manufacturer code, and the machine-readable shipment code during the delivery of the product; and transmit a result of the comparison to the merchant device in view of the teachings of Shah in order to facilitate transaction and enhance security.

As per claims 3 and 12, Bernstein further discloses the system, wherein the merchant device is further configured to:
receive the electronic payment request for the product (0165); and 
transmit, to the issuer device, the request for pre-authorization of the transaction corresponding to the electronic payment request for the product (0165).

As per claim 4, Bernstein failed to explicitly disclose the system, wherein the merchant device is further configured to transmit, to the manufacturer device:
the pre-authorization code; the identifier corresponding to the product; and information corresponding to the delivery of the product, and wherein the manufacturer device is further configured to encode the information corresponding to the delivery of the product on the machine-readable manufacturer code.
Shah discloses the system, wherein the merchant device is further configured to transmit, to the manufacturer device:
the pre-authorization code (0005); 
the identifier corresponding to the product; and information corresponding to the delivery of the product, and wherein the manufacturer device is further configured to encode the information corresponding to the delivery of the product on the second machine-readable code (0005).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein the merchant device is further configured to transmit, to the manufacturer device: the pre-authorization code; the identifier corresponding to the product; and information corresponding to the delivery of the product, and wherein the manufacturer device is further configured to encode the information corresponding to the delivery of the product on the machine-readable manufacturer code in view of the teachings of Shah in order to facilitate transaction and enhance security.

As per claims 5 and 13, Bernstein failed to explicitly disclose the system, wherein the merchant device is further configured to transmit, to the courier device:
the pre-authorization code; the identifier corresponding to the product; and information corresponding to the delivery of the product, and wherein the courier device is further configured to encode the information corresponding to the delivery of the product on the machine-readable shipment code.
Shah discloses the system, wherein the merchant device is further configured to transmit, to the courier device:
the pre-authorization code (0005); 
the identifier corresponding to the product (0005); and 
information corresponding to the delivery of the product, and wherein the courier device is further configured to encode the information corresponding to the delivery of the product on the machine-readable shipment code (0005).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein the merchant device is further configured to transmit, to the courier device: the pre-authorization code; the identifier corresponding to the product; and information corresponding to the delivery of the product, and wherein the courier device is further configured to encode the information corresponding to the delivery of the product on the machine-readable shipment code in view of the teachings of Shah in order to facilitate transaction and enhance security.

As per claims 6 and 15, Bernstein further discloses the system, wherein the merchant device is further configured to:
receive the information corresponding to the delivery of the product (0097); and 
encode the information corresponding to the delivery of the product on the first machine-readable code (0097), and
wherein the courier device is further configured to transmit the instruction to either (i) complete the authorization of the transaction or (ii) cancel the preauthorization of the transaction based on a comparison of the information corresponding to the delivery of the product that is encoded on the machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code (0133).

As per claims 7 and 16, Bernstein failed to explicitly the system, wherein the instruction to complete the authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code match, and wherein the instruction to cancel the pre-authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code do not match.
Shah discloses the system, wherein the instruction to complete the authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code match (0005), and wherein the instruction to cancel the pre-authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code do not match (0005).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein the instruction to complete the authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code match (0005), and wherein the instruction to cancel the pre-authorization of the transaction is transmitted to the issuer device on a condition that the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code do not match in view of the teachings of Shah in order to facilitate transaction and enhance security.

As per claims 8 and 17, Bernstein further discloses the system, further comprising:
a mobile delivery device that is in communication with the courier device, wherein the mobile delivery device is configured to:
compare the pre-authorization code and the identifier corresponding to the product that are encoded on machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code during the delivery of the product (0133); and
transmit a result of the comparison to the courier device (0133).

As per claims 9 and 18, Bernstein failed to explicitly disclose the system, wherein machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code are QR codes.
Shah discloses the system, wherein the machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code are QR codes (0138).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to system of Bernstein and incorporate a system wherein the machine-readable customer code, the machine-readable manufacturer code and the machined readable shipment code are QR codes in view of the teachings of Shah in order to facilitate transaction and enhance security.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 22, 2021